DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Allowable Subject Matter
Claims 1-30 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “monitoring a pre-wakeup window associated with a plurality of multicast discontinuous reception cycles during an inactive duration of a multicast discontinuous reception cycle of the plurality, each multicast discontinuous reception cycle of the plurality including an inactive duration and an active duration; receiving, in the pre-wakeup window, a wakeup signal that indicates a quantity of multicast discontinuous reception cycles of the plurality for the UE”, in combination with the rest of claim limitations of claim 1.
The Examiner agrees Applicant’s arguments that the limitations above overcomes previous cited prior art rejections. Yang ( US 20180132292 A1) is considered the closest art reference in Examiner’s updated search. Yang discloses monitoring a pre-wakeup window, with a plurality of  discontinuous reception cycles during an inactive duration of a discontinuous reception cycle of the plurality ( Fig 1, Fig 5, [0091]-[0094], pre-wakeup, a number of DRX cycles, e.g short DRX cycle, long DRX cycle etc); 
receiving, in the pre-wakeup window, a wakeup signal that indicates a quantity of discontinuous reception cycles of the plurality for the UE ( [0067]-[0069], UE DRX manager may receive indication of the grant of resources in same or different DRX cycles). However, Yang fails to teach one PWU associated with a plurality of multicast discontinuous reception cycles, as required in the claim. 
Independent claims 16, 23, and 30 recite the same allowable subject matter as in Claim 1, thus, claims 16, 23, and 30 are allowed for the same reasons of claim 1.
Dependent claims 2-15, 17-22, 24-29 are allowed based on the same reasons by virtue of their dependency of independent claims 1, 16, 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461